Exhibit 10.14

 

FIRST AMENDMENT TO THE
INTAC INTERNATIONAL, INC.
RESTRICTED STOCK AWARD AGREEMENT

 

THIS AMENDMENT to the Intac International, Inc. Restricted Stock Award Agreement
effective as of July 29, 2002 (the “Award Agreement”) is effective as of
July 28, 2005 between Intac International, Inc. (the “Company”) and J. David
Darnell (the “Recipient”).

 

W I T N E S S E T H:

 

WHEREAS, effective July 29, 2002 the Company granted to the Recipient the right
to receive the Company’s common stock upon the vesting of the restricted shares
under the award pursuant to the Award Agreement;

 

WHEREAS, sixty-six percent (66%) of the restricted shares have previously vested
pursuant to the terms of the Award Agreement;

 

WHEREAS, the remaining thirty-four percent (34%) of the restricted shares are
scheduled to vest on July 29, 2005; and

 

WHEREAS, the Company and the Recipient desire to amend the terms of the Award
Agreement to delay the vesting of the remaining thirty-four percent (34%) of the
restricted shares.

 

NOW, THEREFORE, Column 1 and Column 2 of Section 3(a) of the Award Agreement is
hereby amended and restated in its entirety to read as follows:

 

Column 1
Measurement Date

 

Column 2
Vested Portion of the Award

 

One year anniversary of the date of grant

 

33

%

Two year anniversary of the date of grant

 

33

%

August 15, 2005

 

12

%

August 31, 2005

 

11

%

September 15, 2005

 

11

%

 

NOW, THEREFORE, be it further provided that, except as provided above, the Award
Agreement shall continue to be read in its current state.

 

IN WITNESS WHEREOF, this First Amendment has been executed on behalf of the
Company by its duly authorized officer and the Recipient all as of the day and
year first written above.

 

 

COMPANY:

 

 

 

INTAC INTERNATIONAL, INC., a Nevada corporation

 

 

 

 

 

By:

/s/Wei Zhou

 

 

Wei Zhou, President and Chief Executive Officer

 

 

 

Address:

Units 3-5

 

 

17/F Clifford Centre 788-784

 

 

Cheung Sha Wan Road

 

 

Kowloon, Hong Kong

 

 

 

RECIPIENT:

 

 

 

By:

/s/ J. David Darnell

 

 

J. David Darnell

 

 

 

Address:

4303 Bretton Bay

 

 

Dallas, Texas 75287

 

 

Telephone No.: (972) 248-0481

 

--------------------------------------------------------------------------------